 



Exhibit 10.20
SunCom Wireless Holdings, Inc.
SunCom Wireless Management Company, Inc.
1100 Cassatt Road
Berwyn, Pennsylvania 19312
December 2, 2005
Mr. David D. Clark
1100 Cassatt Road
Berwyn, PA 19312
Dear Mr. Clark:
          You previously entered into an employment agreement with SunCom
Wireless Management Company, Inc. (f/k/a Triton Management Company, Inc.) (the
“Company”) and its parent, SunCom Wireless Holdings, Inc. (f/k/a Triton PCS
Holdings, Inc.) (“SunCom”), dated May 24, 2001 to be effective as of January 1,
2000 (the “Original Employment Agreement”) and thereafter amended by a certain
Letter Agreement (the “2003 Letter Agreement”) dated May 6, 2003. The Original
Employment Agreement as amended by the 2003 Letter Agreement is referred to
herein as the “Existing Employment Agreement”. Except as otherwise defined
herein, all capitalized terms used herein shall have the meanings set forth in
the Existing Employment Agreement.
          The Existing Employment Agreement’s current term is scheduled to
expire on February 3, 2006 but will automatically extend for a one-year renewal
term in the absence of either party providing a notice of nonrenewal prior to
the close of business on Monday, December 5, 2005 (the “Notice Deadline”).
          As you know, we are currently negotiating the terms of an amendment to
your Existing Employment Agreement. In light of the numerous projects in which
you are currently involved on behalf of SunCom and the Company, and the
likelihood that the proposed amendment will not be finalized by the Notice
Deadline, SunCom and the Company in this letter agreement (this “Agreement”)
hereby agree to modify the terms of your Existing Employment Agreement as set
forth below:
          1.      Notice Deadline. The Notice Deadline by which either party is
required to give a notice of nonrenewal of the Existing Employment Agreement is
hereby extended to the close of business on Wednesday, December 21, 2005.
Notwithstanding the foregoing change, the expiration date of the Existing
Employment Agreement’s current term shall continue to be February 3, 2006.

 



--------------------------------------------------------------------------------



 



Mr. David D. Clark
December 2, 2005
Page 2
          2.      All Other Provisions Remain Effective. Except as otherwise
expressly modified under this Agreement, all other terms and conditions of the
Existing Employment Agreement shall continue in full force and effect and are
hereby ratified and confirmed. In the event of any inconsistency between the
provisions of the Existing Employment Agreement and the provisions of this
Agreement, the provisions of this Agreement shall control.
          Please evidence your acceptance of the foregoing modifications to the
Existing Employment Agreement by executing this Agreement where provided below
and returning it to me, whereupon this Agreement shall constitute the legally
valid and binding obligation of the parties hereto, enforceable against such
parties in accordance with its terms, and future references to your Employment
Agreement shall mean the Existing Employment Agreement as amended by this
Agreement.

            SunCom Wireless Holdings, Inc.
      By:   /s/ Arnold L. Chavkin         Arnold L. Chavkin        Chairman,
Compensation Committee of the
Board of Directors     

            SunCom Wireless Management Company, Inc.
      By:   /s/ Michael E. Kalogris         Name:   Michael E. Kalogris       
Title:   Chief Executive Officer and Chairman     

                    Executive                      

                    /s/ David D. Clark         DAVID D. CLARK             

 